DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
For clarity of record, it appears that Paragraph [0066] contains embedded hyperlinks to websites and these embedded hyperlinks should be deleted. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
To clarify, Paragraph [0067] makes reference to a paper entitled “Building High-level features using Large Scale Unsupervised Learning”. However, the referenced paper was not included in applicant’s IDS filed 06/18/2019 and therefore has no be considered. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-7, 8, 11-14, 15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Each of claims 1, 8, and 15 are drawn towards a system, method, and non-transitory computer readable medium respectively. Therefore each of claims 1, 8, 15 pass step 1.

Analysis of Claim 1: 
Revised Step 2A: Do(es) the claim(s) recite an abstract idea and, if so, does the claim(s) contain any additional elements that integrate the abstract idea into a practical application. 
Yes, Claim 1 recites an abstract idea and No, Claim 1 does NOT include any additional elements that integrate the abstract idea into a practical application. 
Specifically, the claim recites the following limitation(s): 
A processor, and memory storing instructions, that when executed, case the processor to…
This limitation is considered an additional element. Under Step 2A prong 2, this additional element does NOT integrate the abstract idea into a practical application because it is simply using a general purpose computer as a tool to implement the abstract idea (MPEP 2106.05(f). This additional element must further be considered under Step 2B (see below). 
Obtain network data including first data of devices and services in the network, Performance Monitoring (PM) data associated with the devices and services and with associated timestamps, and second data including any of tickets, alarms, and events affecting some of the devices and services and with associated timestamps
This limitation is considered an additional element. Under Step 2A prong 2, this additional element does NOT integrate the abstract idea into a practical application because mere data gathering is considered insignificant extra-solution activity (see MPEP 2106.05(g)). This additional element must further be considered under Step 2B (see below). 
Obtain one or more target events from the second data based on associated impact in the network.
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, the functionality encompassed, under BRI, of this limitation is nothing more than a mental process. For example, based upon a simple judgement or evaluation, for example, a 
This limitation does not appear to contain any additional element that must be considered further. 
Determine the PM data that is statistically correlated with the one or more target events. 
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, the functionality encompassed, under BRI, of this limitation is nothing more than both a mental process and mathematical concept. As a mental process, this limitation is simply equivalent to a human organizing data that has similar characteristics; in other words, nothing more than a simple evaluation or judgement. As a math concept, determining data that is “statistically correlated” is nothing more than applying a mathematical equation or concept to data.
This limitation does not appear to contain any additional elements that must be considered further.
Determine the statistically correlated PM data over a corresponding time based on the associated timestamps of the PM data and the one or more events. 
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, this limitation is nothing more than a mental process. 
This limitation does not appear to contain any additional elements that must be considered further. 
Provide labels for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events.  
This limitation is considered part of the abstract idea. Under Step 2A Prong 1, the functionality encompassed by this limitation, under BRI, is nothing more than a mental process. Specifically, a human given the statistically correlated PM data and the target event could apply a label by using a pencil and a piece of paper for example. Specifically, for example, a human could circle or otherwise give a description (i.e. label) of a particular data entry or multiple data entries. 
This limitation does not appear to contain any additional elements that must be considered further. 
Step 2B: Does the claim contain any additional elements that amount to significantly more than the judicial exception? No, representative Claim 1 does NOT significantly more than the judicial exception. 
	Specifically, the examiner identified above the following additional elements: 
A processor, and memory storing instructions, that when executed, case the processor to…
As mentioned above, this additional element merely amounts to using a general purpose computer as a tool to implement the abstract idea and therefore does not amount to significantly more than the judicial exception (MPEP 2106.05(f)). 
Obtain network data including first data of devices and services in the network, Performance Monitoring (PM) data associated with the devices and services and with associated timestamps, and second data including any of tickets, alarms, and events affecting some of the devices and services and with associated timestamps. 
As mentioned above, this additional element merely amounts to insignificant extra solution activity. Specifically though, this limitation merely amounts to mere data gathering and selecting a particular data source or type of data to be manipulated (MPEP 2106.05(g)) and therefore does NOT amount to significantly more than the judicial exception. 

Conclusion: Because Claim 1 recites an abstract idea (Revised Step 2A Prong 1) and the identified additional elements do NOT integrate the abstract idea into a significantly more than the judicial exception, claim 1 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 4: 
Claim 4 is dependent on Claim 1 and therefore recites the same abstract idea of Claim 1. Claim 4, however, further recites “wherein the statistical correlation includes measuring correlation of the PM data at a same time as each of the one or more target events and measuring the correlation of the PM data for prior time bins as each of the one or more target events.” This limitation is considered part of the abstract idea. Specifically, under 2A Prong 1 and BRI, the functionality encompassed by this limitation is nothing more than both a mathematical concept and mental process. As a mathematical concept, this limitation is simply applying a mathematical equation to PM data that has a “same time” and to PM data for “prior time bins.” Similarly, as a mental process, a human could reasonably correlate data based on specific time instances or ranges. This limitation contains no additional elements that must be further considered. 
Because Claim 4 recites the same abstract idea as claim 1 and itself is considered part of the abstract idea, Claim 4 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 5: 
Claim 5 is dependent on Claim 1 and therefore recites the same abstract idea of Claim 1. Claim 5, however, further recites “wherein the network includes any of optical 
Because Claim 5 recites the same abstract idea as claim 1 and its additional elements fail Step 2A prong 2 and Step 2B, Claim 5 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 6: 
Claim 5 is dependent on Claim 1 and therefore recites the same abstract idea of Claim 1. Claim 5, however, further recites “wherein the devices in the network include a plurality of disparate types of devices from a plurality of equipment vendors.” This limitation is considered an additional element. However, under Step 2A prong 2 and Step 2B, this limitation does NOT integrate the abstract idea into a practical application and does NOT amount to significantly more than the judicial exception because selecting the types of network elements is insignificant extra-solution activity (MPEP 2106.05(g)). 
Because Claim 6 recites the same abstract idea as claim 1 and its additional elements fail Step 2A prong 2 and Step 2B, Claim 6 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 7: 

Because Claim 7 recites the same abstract idea as claim 1 and its additional elements fail Step 2A prong 2 and Step 2B, Claim 7 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
The examiner notes for clarity of record that claims 8, 11-14, 15, and 18-20 recite similar subject matter to that of claims 1 and 4-7. Therefore, for similar reasons, Claims 8, 11-14, 15, and 18-20 are rejected under 35 U.S.C. 101. 









Examiner’s Remarks
For clarity of record, the examiner notes the Ciena YouTube video prior art as used in the art rejection(s) below. The attached file (see PTO-892) includes the full transcription as well as pertinent screen shots. The included transcription comes from the transcription provided by YouTube. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Representative Claim 4 recites: 
Wherein the statistical correlation includes measuring correlation of the PM data at a same time as each of the one or more target events and measuring the correlation of the PM data for prior time bins as each of the one or more target events
The examiner notes at least the emphasized claim language. At least the emphasized claim language is indefinite. Specifically, it is unclear what the applicant means when claiming “…as each of the one or more target events.” 
Additionally, there appears to be two measurements: 

2. “correlation of the PM data for prior time bins”
	However, both of these measurements appear to be equivalent to the same thing; namely, “as each of the one or more target events”. Therefore, it is unclear what specific correlation measurement is taking place and/or if each measurement is a separate and distinct measurement or two separate measurements. 
	In response to this rejection the examiner respectfully requests the applicant provide amendments and/or arguments which clearly show the difference between the two measurements and what representative claim 4 encompasses. 
Because the examiner cannot determine the metes and bounds of the claim language a rejection under 35 U.S.C. 112(b) is appropriate. 
For clarity of record, the examiner notes that claim 4 will be interpreted as measuring or otherwise obtaining the correlation of PM data at certain times; this correlation or results thereof is used to obtain events. 
For clarity of record, claims 11 and 18 recite similar language to that of rejected claim 4. Therefore claims 11 and 18 are similarly rejected under similar grounds and, further, are interpreted similarly to claim 4.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciena (YouTube video: Alarm Correlation, NPL 2016, hereinafter “Ciena”) in view of Zhang et al. (“Automated IT System Failure Prediction: A deep learning approach”. NPL 2016, hereinafter “Zhang”). 
With respect to Claim 1, Ciena teaches A system comprising: a processor; and memory storing instructions that, when executed, cause the processor to obtain network data including first data of devices and services in the network, Performance Monitoring (PM) data associated with the devices and services and with associated timestamps, and second data including any of tickets, alarms, and events affecting some of the devices and services and with associated timestamps (Ciena. See Screen Shot at 1:10 which shows “Data acquisition”. Next, see Screen shot at 2:23. The examiner notes that the screen shot shows network component name. Showing and collecting the component name teaches “first data.” 
obtain one or more target events from the second data based on associated operational impact in the network (Ciena time stamp 1:27-1:33. “Here we have some sample network data with close to 3,000 outstanding alarms. We were able to cluster the majority of these into 637 events…” Further note, screen shot at 2:23 of which shows the impact of a particular alarm (see screen shot “Impact: Minor, non service affecting alarm”). The examiner notes that creating clusters (i.e. target events) based on clustering the alarm data and the associated impact of an alarm teaches “obtain one or more target events from the second data based on associated operational impact in the network”.) 
determine the PM data that is statistically correlated with the one or more target events (Ciena time stamp 1:37-1:44 “This cluster distribution list clearly shows which events caused the largest number of alarms and therefore which clusters to target first.” Time stamp 1:55-2:13 “If we click on a cluster we see that both the map and the alarm details filter to those in the selected cluster. Next to the standard alarm information we have an inter cluster indication. Filtering to those inter clusters shows which alarms are most highly correlated to each other.” The examiner notes that filtering alarms (i.e. PM data) associated with a selected event (i.e. one or more target events) 
determine the statistically correlated PM data over a corresponding time based on the associated timestamps of the PM data and the one or more target events (Ciena time stamp 1:37-1:44 “This cluster distribution list clearly shows which events caused the largest number of alarms and therefore which clusters to target first.” Time stamp 1:55-2:13 “If we click on a cluster we see that both the map and the alarm details filter to those in the selected cluster. Next to the standard alarm information we have an inter cluster indication. Filtering to those inter clusters shows which alarms are most highly correlated to each other.” Additionally, see screen shot at 1:24 and/or 2:23. Note that each alarm has an associated time stamp. Therefore, a person of ordinary skill in the art would infer that the correlation of the PM data is based, at least in part, on the corresponding time and the one or more target events.). 
Ciena, however, does not appear to explicitly disclose: 
provide labels for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events
Zhang, however, teaches provide labels for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are extracted.” Pg. 2 Cols 1-2 Section II “Given a component (or a subsystem) of a computing system K and a collection of console logs L(K) from this component, infer the probability of a failure pi(W) occurring at this component within time window W. in order to solve problem 1 we will treat it as a supervised learning problem and in particular, as a binary classification problem for predicting failure events within a time window W prior to the occurrence of failures. The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…” Pg. 9 Col. 1 “A real failure example: We further delve into the details of some failure events from our dataset and examine what the “important” features are. For example, we found a failure event as shown in Figure 10 that is most likely due to the network failure, where the server cannot respond in time. These failure events can be effectively captured by our model and revealed by some important patterns such as P79 and P38.” The examiner notes that the features given labels are the patterns representing the performance of a component and/or network (e.g. see Figure 3). Therefore, the failure labels are “…for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events” as the claim requires.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the statistically correlated PM data, collection of data, and determination of events as taught by Ciena modified with the providing of labels for at least the performance data as taught by Zhang because this labeling would provide a learning model with an accurate dataset for which to train 
With respect to Claim 2, the combination of Ciena and Zhang teach utilize a set of labeled data based on the provided labels to train a machine learning process (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are extracted.” Pg. 2 Cols 1-2 Section II “Given a component (or a subsystem) of a computing system K and a collection of console logs L(K) from this component, infer the probability of a failure pi(W) occurring at this component within time window W. in order to solve problem 1 we will treat it as a supervised learning problem and in particular, as a binary classification problem for predicting failure events within a time window W prior to the occurrence of failures. The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…”).
With respect to Claim 3, the combination of Ciena and Zhang teach subsequent to training a machine learning process with a set of labeled data based on the provided labels, obtain second PM data based on current operation of the network (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…” Zhang Pgs 5-6 Section V. Our dataset has been collected from two large enterprise systems, a web server cluster (WSC) and a mailer server cluster (MSC)…Each cluster is composed of multiple components with various types of applications running on them. The historical logs span 541 days for WSC and 161 for MSC, where the system failures are recorded by the system administrators, whenever there is something wrong with a subsystem or component…For model training and evaluation, we split the dataset into training and testing sets in time order…” The examiner notes that applying training data to a machine learning process teaches “…training a machine learning process with a set of labeled data based on the provided labels…” Additionally, test data (second PM data) gathered and/or processed after the training (see Zhang c.f. Figure 1 for example) teaches “subsequent to…obtain second PM data based on current operations of the network.”)
Process the second PM data via the machine learning process (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…” Zhang Pgs 5-6 Section V. Our dataset has been collected from two large enterprise systems, a web server cluster (WSC) and a mailer server cluster (MSC)…Each cluster is composed of multiple components with various types of applications running on them. The historical logs span 541 days for WSC and 161 for MSC, where the system failures are recorded by the system administrators, whenever there is something wrong with a subsystem or component…For model training and evaluation, we split the dataset into training and testing sets in time order…” The examiner notes that processing log data on a trained machine learning process and/or processing test data with the trained machine learning process teaches “process the second PM data via the machine learning process…”). 
Obtain predictions from the machine learning process based on labels associated with the set of labeled data (Zhang Pg. 2 Col. 1 “The main goal of the prediction task is to successfully signal an alert before the failure occurs.” Zhang Pg. 5 Col. 2 “To reiterate, we formalize the failure prediction problem as a binary classification problem, that is the target dt is a binary vector with 2 complementary classes. The output yt from the prediction network (Figure 4) is essentially a binary vector serving as a representation of the system status, which we can utilize to estimate the binomial distributions….”). 
With respect to Claim 4, the combination of Ciena and Zhang teach wherein the statistical correlation includes measuring correlation of the PM data at a same time as each of the one or more target events and measuring the correlation of the PM data for prior time bins as each of the one or more target events (Ciena time stamp 1:27-1:33. “Here we have some sample network data with close to 3,000 outstanding alarms. We were able to cluster the majority of these into 637 events…” Ciena time stamp 1:37-1:44 “This cluster distribution list clearly shows which events caused the largest number of alarms and therefore which clusters to target first.” Time stamp 1:55-2:13 “If we click on a cluster we see that both the map and the alarm details filter to those in the selected cluster. Next to the standard alarm information we have an inter cluster indication. Filtering to those inter clusters shows which alarms are most highly correlated to each other.” Ciena screen shot at 1:57. The examiner notes that this screen shows the alarms (i.e. PM Data) associated with cluster. As can be seen from the screen shot, each cluster is representative of an event (see “Clusters(Events).”). Further, it can be seen from observing each alarm that an associated timestamp is present and in the specific alarm shown each time stamp has a substantially similar time (e.g. 10:41:00 PM). Clustering alarms that have a substantially similar timestamps, which in turn determines an event teaches, under BRI, “wherein the statistical correlation includes measuring correlation of the PM data at a same time as each of the 
With respect to Claim 5, the combination of Ciena and Zhang teach wherein the network includes any of optical network elements, Time Division Multiplexing (TDM) network elements, Wavelength Division Multiplexing (WDM) networking elements, and packet network elements (Ciena see screen shot at time stamp 1:24. Note especially the component column (second column). Any or all of the components shown teach the claim language). 
With respect to Claim 6, the combination of Ciena and Zhang teach wherein the devices in the network include a plurality of disparate types of devices from a plurality of equipment vendors (Ciena see screen shot at time stamp 1:24. Note especially the component column (second column). Any or all of the components shown teach the claim language. Additionally, see screen shot at 1:10 note under data acquisition that the alarm correlation system described in the video is “multivendor ready”. Acquiring data in a multivendor ready system additionally teaches “wherein the devices in the network include a plurality of disparate types of devices from a plurality of equipment vendors”.). 
With respect to Claim 7, the combination of Ciena and Zhang teach wherein the associated label is based on one or more of a risk assessment of network equipment, service assurance, and application Quality of Experience (QoE) (Zhang Pg. 2 Col. 2 “The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by system administrators…” The examiner notes that because the 

With respect to Claim 8, Ciena teaches A method comprising: obtaining network data including first data of devices and services in the network, Performance Monitoring (PM) data associated with the devices and services and with associated timestamps, and second data including any of tickets, alarms, and events affecting some of the devices and services and with associated timestamps (Ciena. See Screen Shot at 1:10 which shows “Data acquisition”. Next, see Screen shot at 2:23. The examiner notes that the screen shot shows network component name. Showing and collecting the component name teaches “first data.” Next, see screen shot at 1:24. Note the third column which shows “Alarm”. Showing the alarm and/or alarm description (fourth column) teaches “Performance Monitoring data…” Additionally, as can be seen (sixth column) the “associated time stamp” is shown. Next, see alarm column as described above. This additionally teaches “…and second data including any of tickets, alarms, and events affecting some of the devices and services and with associated timestamps…”) 
obtaining one or more target events from the second data based on associated operational impact in the network (Ciena time stamp 1:27-1:33. “Here we have some sample network data with close to 3,000 outstanding alarms. We were able to cluster the majority of these into 637 events…” Further note, screen shot at 2:23 of which shows the impact of a particular alarm (see screen shot “Impact: Minor, non 
determining the PM data that is statistically correlated with the one or more target events (Ciena time stamp 1:37-1:44 “This cluster distribution list clearly shows which events caused the largest number of alarms and therefore which clusters to target first.” Time stamp 1:55-2:13 “If we click on a cluster we see that both the map and the alarm details filter to those in the selected cluster. Next to the standard alarm information we have an inter cluster indication. Filtering to those inter clusters shows which alarms are most highly correlated to each other.” The examiner notes that filtering alarms (i.e. PM data) associated with a selected event (i.e. one or more target events) by correlating alarms teaches “determine the PM data that is statistically correlated with the one or more target events”.).
determining the statistically correlated PM data over a corresponding time based on the associated timestamps of the PM data and the one or more target events (Ciena time stamp 1:37-1:44 “This cluster distribution list clearly shows which events caused the largest number of alarms and therefore which clusters to target first.” Time stamp 1:55-2:13 “If we click on a cluster we see that both the map and the alarm details filter to those in the selected cluster. Next to the standard alarm information we have an inter cluster indication. Filtering to those inter clusters shows which alarms are most highly correlated to each other.” Additionally, see screen shot at 1:24 and/or 2:23. Note that each alarm has an associated time stamp. Therefore, a person of ordinary 
Ciena, however, does not appear to explicitly disclose: 
providing labels for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events
Zhang, however, teaches providing labels for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are extracted.” Pg. 2 Cols 1-2 Section II “Given a component (or a subsystem) of a computing system K and a collection of console logs L(K) from this component, infer the probability of a failure pi(W) occurring at this component within time window W. in order to solve problem 1 we will treat it as a supervised learning problem and in particular, as a binary classification problem for predicting failure events within a time window W prior to the occurrence of failures. The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…” Pg. 9 Col. 1 “A real failure example: We further delve into the details of some failure events from our dataset and examine what the “important” features are. For example, we found a failure event as shown in Figure 10 that is most likely due to the network failure, where the server cannot respond in The examiner notes that the features given labels are the patterns representing the performance of a component and/or network (e.g. see Figure 3). Therefore, the failure labels are “…for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events” as the claim requires.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the statistically correlated PM data, collection of data, and determination of events as taught by Ciena modified with the providing of labels for at least the performance data as taught by Zhang because this labeling would provide a learning model with an accurate dataset for which to train on. This, in turn, would allow the training of an accurate prediction model (Zhang Pg. 2 Col. 2). 
With respect to Claim 8, the combination of Ciena and Zhang teach utilizing a set of labeled data based on the provided labels to train a machine learning process (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are extracted.” Pg. 2 Cols 1-2 Section II “Given a component (or a subsystem) of a computing system K and a collection of console logs L(K) from this component, infer the probability of a failure pi(W) occurring at this component within time window W. in order to solve problem 1 we will treat it as a supervised learning problem and in particular, as a binary The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…”).
With respect to Claim 10, the combination of Ciena and Zhang teach subsequent to training a machine learning process with a set of labeled data based on the provided labels, obtaining second PM data based on current operation of the network (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are extracted.” Pg. 2 Cols 1-2 Section II “Given a component (or a subsystem) of a computing system K and a collection of console logs L(K) from this component, infer the probability of a failure pi(W) occurring at this component within time window W. in order to solve problem 1 we will treat it as a supervised learning problem and in particular, as a binary classification problem for predicting failure events within a time window W prior to the occurrence of failures. The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…” Zhang Pgs 5-6 Section V. Our dataset has been collected from two large enterprise systems, a web server cluster (WSC) and a mailer server cluster (MSC)…Each cluster is composed of multiple components with various types of applications running on them. The historical logs span 541 days for WSC and 161 for MSC, where the system failures are recorded by the system For model training and evaluation, we split the dataset into training and testing sets in time order…” The examiner notes that applying training data to a machine learning process teaches “…training a machine learning process with a set of labeled data based on the provided labels…” Additionally, test data (second PM data) gathered and/or processed after the training (see Zhang c.f. Figure 1 for example) teaches “subsequent to…obtain second PM data based on current operations of the network.”)
Processing the second PM data via the machine learning process (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are extracted.” Pg. 2 Cols 1-2 Section II “Given a component (or a subsystem) of a computing system K and a collection of console logs L(K) from this component, infer the probability of a failure pi(W) occurring at this component within time window W. in order to solve problem 1 we will treat it as a supervised learning problem and in particular, as a binary classification problem for predicting failure events within a time window W prior to the occurrence of failures. The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…” Zhang Pgs 5-6 Section V. Our dataset has been collected from two large enterprise systems, a web server cluster (WSC) and a mailer server cluster (MSC)…Each cluster is composed of multiple components with For model training and evaluation, we split the dataset into training and testing sets in time order…” The examiner notes that processing log data on a trained machine learning process and/or processing test data with the trained machine learning process teaches “process the second PM data via the machine learning process…”). 
Obtaining predictions from the machine learning process based on labels associated with the set of labeled data (Zhang Pg. 2 Col. 1 “The main goal of the prediction task is to successfully signal an alert before the failure occurs.” Zhang Pg. 5 Col. 2 “To reiterate, we formalize the failure prediction problem as a binary classification problem, that is the target dt is a binary vector with 2 complementary classes. The output yt from the prediction network (Figure 4) is essentially a binary vector serving as a representation of the system status, which we can utilize to estimate the binomial distributions….”). 
With respect to Claim 11, the combination of Ciena and Zhang teach wherein the statistical correlation includes measuring correlation of the PM data at a same time as each of the one or more target events and measuring the correlation of the PM data for prior time bins as each of the one or more target events (Ciena time stamp 1:27-1:33. “Here we have some sample network data with close to 3,000 outstanding alarms. We were able to cluster the majority of these into 637 events…” Ciena time stamp 1:37-1:44 “This cluster distribution list clearly shows which events caused the largest number of alarms and therefore which clusters to target first.” Time Next to the standard alarm information we have an inter cluster indication. Filtering to those inter clusters shows which alarms are most highly correlated to each other.” Ciena screen shot at 1:57. The examiner notes that this screen shows the alarms (i.e. PM Data) associated with cluster. As can be seen from the screen shot, each cluster is representative of an event (see “Clusters(Events).”). Further, it can be seen from observing each alarm that an associated timestamp is present and in the specific alarm shown each time stamp has a substantially similar time (e.g. 10:41:00 PM). Clustering alarms that have a substantially similar timestamps, which in turn determines an event teaches, under BRI, “wherein the statistical correlation includes measuring correlation of the PM data at a same time as each of the one or more target events and measuring the correlation of the PM data for prior time bins as each of the one or more target events”.).
With respect to Claim 12, the combination of Ciena and Zhang teach wherein the network includes any of optical network elements, Time Division Multiplexing (TDM) network elements, Wavelength Division Multiplexing (WDM) networking elements, and packet network elements (Ciena see screen shot at time stamp 1:24. Note especially the component column (second column). Any or all of the components shown teach the claim language). 
With respect to Claim 13, the combination of Ciena and Zhang teach wherein the devices in the network include a plurality of disparate types of devices from a plurality of equipment vendors (Ciena see screen shot at time stamp 1:24. Note especially the component column (second column). Any or all of the components shown 
With respect to Claim 14, the combination of Ciena and Zhang teach wherein the associated label is based on one or more of a risk assessment of network equipment, service assurance, and application Quality of Experience (QoE) (Zhang Pg. 2 Col. 2 “The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by system administrators…” The examiner notes that because the labels are representative of failures on a network the labels are “…based on one or more of a risk assessment of network equipment, service assurance, and application Quality of Experience (QoE)” as the claim requires.). 

With respect to Claim 15, Ciena teaches A non-transitory computer-readable medium comprising instructions for automatically labeling data from a telecommunication network, wherein the instructions, when executed, cause a processor to perform the steps of: obtaining network data including first data of devices and services in the network, Performance Monitoring (PM) data associated with the devices and services and with associated timestamps, and second data including any of tickets, alarms, and events affecting some of the devices and services and with associated timestamps (Ciena. See Screen Shot at 
obtaining one or more target events from the second data based on associated operational impact in the network (Ciena time stamp 1:27-1:33. “Here we have some sample network data with close to 3,000 outstanding alarms. We were able to cluster the majority of these into 637 events…” Further note, screen shot at 2:23 of which shows the impact of a particular alarm (see screen shot “Impact: Minor, non service affecting alarm”). The examiner notes that creating clusters (i.e. target events) based on clustering the alarm data and the associated impact of an alarm teaches “obtain one or more target events from the second data based on associated operational impact in the network”.) 
determining the PM data that is statistically correlated with the one or more target events (Ciena time stamp 1:37-1:44 “This cluster distribution list clearly shows which events caused the largest number of alarms and therefore which clusters to target first.” Time stamp 1:55-2:13 “If we click on a cluster we see that both the map and the alarm details filter to those in the selected cluster. Next to the standard alarm information we have an inter cluster indication. Filtering to those inter clusters shows which alarms are most highly correlated to each other.” The examiner notes that filtering alarms (i.e. PM data) associated with a selected event (i.e. one or more target events) by correlating alarms teaches “determine the PM data that is statistically correlated with the one or more target events”.).
determining the statistically correlated PM data over a corresponding time based on the associated timestamps of the PM data and the one or more target events (Ciena time stamp 1:37-1:44 “This cluster distribution list clearly shows which events caused the largest number of alarms and therefore which clusters to target first.” Time stamp 1:55-2:13 “If we click on a cluster we see that both the map and the alarm details filter to those in the selected cluster. Next to the standard alarm information we have an inter cluster indication. Filtering to those inter clusters shows which alarms are most highly correlated to each other.” Additionally, see screen shot at 1:24 and/or 2:23. Note that each alarm has an associated time stamp. Therefore, a person of ordinary skill in the art would infer that the correlation of the PM data is based, at least in part, on the corresponding time and the one or more target events.). 
Ciena, however, does not appear to explicitly disclose: 
providing labels for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events
Zhang, however, teaches providing labels for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are extracted.” Pg. 2 Cols 1-2 Section II “Given a component (or a subsystem) of a computing system K and a collection of console logs L(K) from this component, infer the probability of a failure pi(W) occurring at this component within time window W. in order to solve problem 1 we will treat it as a supervised learning problem and in particular, as a binary classification problem for predicting failure events within a time window W prior to the occurrence of failures. The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…” Pg. 9 Col. 1 “A real failure example: We further delve into the details of some failure events from our dataset and examine what the “important” features are. For example, we found a failure event as shown in Figure 10 that is most likely due to the network failure, where the server cannot respond in time. These failure events can be effectively captured by our model and revealed by some important patterns such as P79 and P38.” The examiner notes that the features given labels are the patterns representing the performance of a component and/or network (e.g. see Figure 3). Therefore, the failure labels are “…for the determined statistically correlated PM data with an associated label based on the associated target event of the one or more target events” as the claim requires.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the statistically correlated PM data, collection of data, and determination of events as taught by Ciena modified with 
With respect to Claim 16, the combination of Ciena and Zhang teach utilizing a set of labeled data based on the provided labels to train a machine learning process (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are extracted.” Pg. 2 Cols 1-2 Section II “Given a component (or a subsystem) of a computing system K and a collection of console logs L(K) from this component, infer the probability of a failure pi(W) occurring at this component within time window W. in order to solve problem 1 we will treat it as a supervised learning problem and in particular, as a binary classification problem for predicting failure events within a time window W prior to the occurrence of failures. The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…”).
With respect to Claim 17, the combination of Ciena and Zhang teach subsequent to training a machine learning process with a set of labeled data based on the provided labels, obtaining second PM data based on current operation of the network (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…” Zhang Pgs 5-6 Section V. Our dataset has been collected from two large enterprise systems, a web server cluster (WSC) and a mailer server cluster (MSC)…Each cluster is composed of multiple components with various types of applications running on them. The historical logs span 541 days for WSC and 161 for MSC, where the system failures are recorded by the system administrators, whenever there is something wrong with a subsystem or component…For model training and evaluation, we split the dataset into training and testing sets in time order…” The examiner notes that applying training data to a machine learning process teaches “…training a machine learning process with a set of labeled data based on the provided labels…” Additionally, test data (second PM data) gathered and/or processed after the training (see Zhang c.f. Figure 1 for example) teaches “subsequent to…obtain second PM data based on current operations of the network.”)
Processing the second PM data via the machine learning process (Zhang Pg. 1 c.f. Figure 1. Pg. 2 Col. 1 “As shown in Figure 1, our system first extract format patterns for heterogeneous logs by clustering similar logs together and extracting the format/structure of log clusters…These patterns are then passed to the feature representation module, where sequential features over time are extracted.” Pg. 2 Cols 1-2 Section II “Given a component (or a subsystem) of a computing system K and a collection of console logs L(K) from this component, infer the probability of a failure pi(W) occurring at this component within time window W. in order to solve problem 1 we will treat it as a supervised learning problem and in particular, as a binary classification problem for predicting failure events within a time window W prior to the occurrence of failures. The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by the system administrators…” Zhang Pgs 5-6 Section V. Our dataset has been collected from two large enterprise systems, a web server cluster (WSC) and a mailer server cluster (MSC)…Each cluster is composed of multiple components with various types of applications running on them. The historical logs span 541 days for WSC and 161 for MSC, where the system failures are recorded by the system administrators, whenever there is something wrong with a subsystem or component…For model training and evaluation, we split the dataset into training and testing sets in time order…” The examiner notes that processing log data on a trained machine learning process and/or processing test data with the trained machine learning process teaches “process the second PM data via the machine learning process…”). 
Obtaining predictions from the machine learning process based on labels associated with the set of labeled data (Zhang Pg. 2 Col. 1 “The main goal of the prediction task is to successfully signal an alert before the failure occurs.” Zhang Pg. 5 Col. 2 “To reiterate, we formalize the failure prediction problem as a binary classification problem, that is the target dt is a binary vector with 2 complementary classes. The output yt from the prediction network (Figure 4) is essentially a binary vector serving as a representation of the system status, which we can utilize to estimate the binomial distributions….”). 
With respect to Claim 18, the combination of Ciena and Zhang teach wherein the statistical correlation includes measuring correlation of the PM data at a same time as each of the one or more target events and measuring the correlation of the PM data for prior time bins as each of the one or more target events (Ciena time stamp 1:27-1:33. “Here we have some sample network data with close to 3,000 outstanding alarms. We were able to cluster the majority of these into 637 events…” Ciena time stamp 1:37-1:44 “This cluster distribution list clearly shows which events caused the largest number of alarms and therefore which clusters to target first.” Time stamp 1:55-2:13 “If we click on a cluster we see that both the map and the alarm details filter to those in the selected cluster. Next to the standard alarm information we have an inter cluster indication. Filtering to those inter clusters shows which alarms are most highly correlated to each other.” Ciena screen shot at 1:57. The examiner notes that this screen shows the alarms (i.e. PM Data) associated with cluster. As can be seen from the screen shot, each cluster is representative of an event (see “Clusters(Events).”). Further, it can be seen from observing each alarm that an associated timestamp is 
With respect to Claim 19, the combination of Ciena and Zhang teach wherein the network includes any of optical network elements, Time Division Multiplexing (TDM) network elements, Wavelength Division Multiplexing (WDM) networking elements, and packet network elements (Ciena see screen shot at time stamp 1:24. Note especially the component column (second column). Any or all of the components shown teach the claim language). 
With respect to Claim 20, the combination of Ciena and Zhang teach wherein the associated label is based on one or more of a risk assessment of network equipment, service assurance, and application Quality of Experience (QoE) (Zhang Pg. 2 Col. 2 “The training data for our supervised learning model consist of features extracted from the console logs of various computing systems…and failure labels provided by system administrators…” The examiner notes that because the labels are representative of failures on a network the labels are “…based on one or more of a risk assessment of network equipment, service assurance, and application Quality of Experience (QoE)” as the claim requires.). 


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Jin, Shi et al. “Accurate Anomaly Detection Using Correlation-Based Time-Series Analysis in a Core Router System”, NPL 2016. Similar inventive concept. Note especially Figure 1 which shows first data, PM data, and second data being collected. Further discloses (see Pg. 4 Col. 2) the use of a supervised machine learning process (e.g. SVM) to detect anomalies. 
2. Casas, Pedro et al. “GML learning, a generic machine learning model for network measurements analysis”, NPL 2017. Similar Inventive Concept. Note especially, Section V which discloses grouping alarms and traffic traces based on time bins. 
3. Shon, Taeshik et al. “A hybrid machine learning approach to network anomaly detection”, NPL 2007. Similar inventive concept. Note especially Figure 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126         
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126